DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the particle dimension is less than 100-300 micrometers. It is unclear f the particle range is between 100-300 or should be less than 100 micrometers. The examiner will interpret the claim means the dimension is between 100-300 micrometers as disclosed in the specification (0065). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, 13-17, 19, and  22-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stoeckl et al. “Engineered Anatomic Implants Restore Geometry and Load Transfer in the Porcine Accessory Carpal Joint.”
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claims 1-3, Stoeckl et al. discloses forming a prosthesis having a bone-like and cartilage-like portion (see introduction, Fig. 2A). The process comprises 3D printing a positive mold in accordance with a 3D model of a bone portion; forming a negative mold from the first positive mold; creating the bone-like portion within the negative mold. The negative mold is formed from PDMS (see methods section). The bone-like portion is formed from a mix of PCL, chloroform (see methods section). A second mold is formed and the bone portion is added to the mold with a hydrogel to form the cartilage cap of the implant (see methods portion). 
As to claim 4, the bone portion has pores formed by the leaching of salt crystals which is a bone-promoting factor (see methods). 
As to claims 5-6, the bone mixture comprises sodium chloride crystals having a diameter of about 106 microns (see methods).
As to claim 7, the cartilage space is filled with hydrogel and cured with UV light (see methods).
As to claim 11, the models are formed using images from a CT scanner (see methods). 
As to claim 13, the images were created from the bone and cartilage (see methods). 
As to claim 14, a mesh was used as the model (see methods).
As to claim 15, the file is provided as a .stl file (see methods).
As to claim 16-17, the models were smoothed and simplified (see methods). 
As to claim 19, part of the bone was removed (see methods). 
As to claim 21, a keel is formed (see methods). 
As to claim 22, a portion of the bone is cut to leave a remaining portion (see methods , keel portion). 
As to claims 23-24, the surface mesh as translated to form the shell “cartilage” of the implant (see methods). The portion was translated 5000 microns (see methods). 
As to claim 25, the bone is a carpal bone. 
Allowable Subject Matter
Claims 9-10, 12-13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest the recited claim limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stoeckl et al. “Design and Implantation of an Engineered Porcine Accessory Carpal Osteochondral Unit” discloses forming a prosthesis having a bone-like and cartilage-like portion (see introduction, Fig. 2A). The process comprises 3D printing a positive mold in accordance with a 3D model of a bone portion; forming a negative mold from the first positive mold; creating the bone-like portion within the negative mold. The negative mold is formed from PDMS (see methods section). The bone-like portion is formed from a mix of PCL, chloroform (see methods section). 
Roach et al. “Fabrication of tissue engineered osteochondral grafts for restoring the articular surface of diarthrodial joints” discloses a process for forming osteochondral grafts which comprises forming 3D models of an articular cartilage mold, a defect and a scaffold with the contour of a subchondral bone. The mold is crated using PDMS. The negative mold, defect template and scaffold are all press fit and an osteochondral implant is formed (see 2.2-2.5). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715